Citation Nr: 1617717	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a skin disorder, claimed as chloracne, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1967 to October 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue was previously remanded by the Board in July 2013 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a September 2013 VA examination, the Veteran reported private treatment from dermatology at the Kelsey-Seybold Clinic about 1.5 years ago and McGregor Clinic before then.  The Veteran also reported he initially sought treatment for his acne in 1970 from the VA.  However, the only relevant McGregor Clinic records relating to his skin disorder are dated from January 1995 to December 2000.  It is unclear whether he has any additional dermatology treatment from the McGregor Clinic after that time.  There are no treatment records from the Kelsey-Seybold Clinic included in the file.  Finally, the only VA treatment records in the file consist of a 2008 Agent Orange registry examination.  As there seems to be outstanding VA and private treatment records related to the Veteran's claim, the Board finds a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any records of continuing treatment for the Veteran's skin disorder.  The Veteran should be contacted to identify any recent treatment and provide release forms for private records.  Of specific interest are any outstanding treatment records from the Kelsey-Seybold Clinic and McGregor Clinic.  

The AOJ should also ensure that all available VA treatment records are of file, to include those dating back to 1970.  

All attempts to obtain records should be documented in the claims folder. 

2.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




